DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claim 8 has been canceled.
Claims 1-7, 9-21 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“x-ray imaging subsystem” in claim 9, wherein subsystem is the nonce term, and the recited function is to acquire x-ray radiation.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 9: Paragraph 0039 of the specification discloses the x-ray imaging subsystem as “(e.g., the x-ray source 104, the detector array 108, etc.)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is further rejected because it recites “acquiring the single angiographic projection is responsive to determining the CT imaging data insufficient to determine the FFR above a threshold confidence level”.  Claim 1 sets forth that “determining a FFR” is based on a single angiographic projection being registered to the CT imaging data.  Therefore, it is unclear and indefinite, how the single angiographic projection is acquired only when the CT imaging data is insufficient to determine the FFR because without the single angiographic projection, the FFR would not be determined from the fact pattern of claim 3.  For examining purposes, the examiner assumes a second single angiographic projection is acquired when a quality criterion is not fulfilled for the first single angiographic projection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0330484 to Bauer et al. “Bauer”, in view of U.S. Patent Application Publication No. 2010/0014740 to Movassaghi et al. “Movassaghi”, further in view of U.S. Patent Application Publication No. 2020/0118264 to Harish et al. “Harish”, as evidenced by U.S. Patent Application Publication No. 2014/0200867 to Lavi et al. “Lavi”.

Regarding claim 1, Bauer discloses a method for imaging a coronary artery of interest in a patient (“An field of application is stenosis in the coronary arteries”, Paragraph 0005), the method comprising:
acquiring computed tomography (CT) imaging data depicting a coronary tree (“The three-dimensional preliminary information may include or be derived from a previously acquired three-dimensional image data set of the patient. The image data set may, for example, be a computer tomography data set showing the vessel tree”, Paragraph 0022);
acquiring a single angiographic projection (“acquiring at least one first angiographic projection image showing the vessel segment”, Paragraph 0013) wherein acquiring the single angiographic projection comprises selecting the single angiographic projection from a plurality of angiographic projections (“if a quality criterion is not fulfilled, acquiring at least one second angiographic projection image”, Paragraph 0013; “reconstructs the reconstruction data set from the at least one second angiographic projection image and/or at least one of the at least one first angiographic projection image fulfilling a suitability criterion evaluating the evaluation measure”, Paragraph 0013; the examiner interprets reconstructing the reconstruction data set from the at least one second angiographic projection image and/or at least one of the at least one first angiographic projection image fulfilling a suitability criterion evaluating the evaluation measure as selecting either the first angiographic projection image or the second angiographic image, whichever image fulfills the suitability criterion, for reconstructing the reconstruction data, wherein the first and second angiographic projection images reads on a plurality of angiographic projections); and
registering the single angiographic projection to the CT imaging data (“Using techniques of 2D - 3D registration , for example by registering at least one of the at least one first angiographic projection image to the image data set , the three - dimensional preliminary information may also be used to optimize the reconstruction in a following angiographic examination”, Paragraph 0022; Paragraph 0070). 
Bauer discloses the method provides a three-dimensional reconstruction data set of the vessel segment that may, for example, be used as a three-dimensional model for computational fluid dynamics to calculate an FFR value (Paragraph 0051).
However, Bauer does not disclose imaging a coronary tree having multiple coronary arteries, and wherein the CT imaging data is of the coronary tree, and wherein the single angiographic projection have a least amount of vessel superimposition of the plurality of angiographic projections.
Movassaghi teaches wherein the CT imaging data (“computer tomography (CT) scans”, Paragraph 0041, See also claim language of claim 6) is of the coronary tree (the imaging data, such as the CT scans, are of an area of interest, Paragraph 0041-42, wherein the area of interest can be a complete coronary tree of a patient, Paragraph 0022, which is inferred that the complete coronary tree would have multiple coronary arteries), and imaging the coronary artery of a coronary tree with multiple coronary arteries (Paragraph 0022, specifically the region of interest for X-ray angiography can include any coronary artery of a complete coronary tree).
Movassaghi further teaches selecting the projection having a least amount of vessel superimposition (Paragraph 0070, 78-79).  Movassaghi teaches determining and selecting the optimal position of the C-arm angiogram system which produces an image projection with the least amount off foreshortening and overlap (Paragraphs 0070, 78-79). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bauer's invention wherein the method includes imaging a coronary tree having multiple coronary arteries, and wherein the CT imaging data is of the coronary tree, as taught by Movassaghi, in order to allow for the generation of the most accurate 3D model of the coronary tree (Paragraph 0007) to aid in catheter navigation (Paragraph 0002) or 3D reconstruction procedures (Paragraph 0006).
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bauer's invention wherein in selecting the single projection from a plurality of projections, as disclosed by Bauer, the projection having a least amount of vessel superimposition is selected, as taught by Movassaghi, in order to adequately evaluate the coronary tree with angiography, while reducing the exposure of the patient to X-ray at a minimum (Paragraph 0009), and a projection with reduced foreshortening and overlap allows for better 3D model generation, and a much better interpretation of the real coronary tree (Paragraph 0079).
However, Bauer and Movassaghi do not explicitly disclose wherein the acquired single angiographic projection is of the coronary artery of interest and determining a fractional flow reserve (FFR) of the coronary artery of interest based on the single angiographic projection registered to the CT imaging data.
Harish teaches acquiring a single angiographic projection of the coronary artery of interest (“vascular tree portions”, Paragraph 0057; “the anatomical elements comprise vasculature. Optionally, the vasculature is coronary vasculature; more particularly, in some embodiments, coronary artery vasculature”, Paragraph 0081; “angiographic image 200 of a cardiac vasculature portion 204 (left coronary artery)”, Paragraph 0084) and determining “an index comparable to a fractional flow reserve” (Paragraph 0067) of the coronary artery of interest based on the single angiographic projection (“a single 2-D image”, Paragraph 0088; “angiographic image 200 of a cardiac vasculature portion 204 (left coronary artery)”, Paragraph 0084) registered to the CT imaging data (“the source 2-D projection image is registered to the 3-D surface model”, Abstract; wherein the 3-D surface model is based on “separately acquired 3-D images (CT images, for example)”, Paragraph 0059).  
Harish teaches the calculated index is a comparison of stenotic state with calculated non-stenotic (“revascularized”) state of a region and may give a ratio between blood flow or another parameter of blood flow in a stenotic vs. a revascularized state (Paragraph 0067).
Additionally, the index is calculated from vascular widths (Paragraph 0101), wherein the vascular widths are measured from the resulting 3-D model of vascular extents (Paragraph 0100) which are based on the registration of the single 2-D image with the 3-D surface model (Paragraphs 0097, 0099).
It is noted that Lavi evidences ““a Fractional Flow Reserve (FFR) is optionally derived as a ratio between measured flow rate through the stenosed segment and normal flow rate through the segment without stenosis” (Paragraph 0345).  The ratio between the measured flow rate through the stenosed segment and normal flow rate through the segment without stenosis is the same as the calculated index of Harish.  Therefore, absent evidence to the contrary, Harish teaches determining a Fractional Flow Reserve (FFR) of the coronary artery of interest based on the single angiographic projection registered to the CT imaging data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bauer and Movassaghi, wherein the method includes acquiring a single angiographic projection of the coronary artery of interest and determining a fractional flow reserve (FFR) of the coronary artery of interest based on the single angiographic projection registered to the CT imaging data, as taught by Harish, as evidenced by Lavi, in order to determine a potential for revascularization and/or success level of revascularization achieved by a treatment (Harish, Paragraph 0101) of the coronary artery.

Regarding claim 2, the modifications of Bauer, Movassaghi, and Harish, as evidenced by Lavi, disclose all the features of claim 1 above.
Harish further teaches wherein the coronary artery of interest has a stenosis (“vascular resistances of stenotic (e.g., narrowed by disease) regions are analyzed to generate an indicator of by how much blood flow is impaired through a current stenotic region, and/or how by much blood flow could be restored by a treatment to revascularized that region”, Paragraph 0066; “the anatomical elements comprise vasculature. Optionally, the vasculature is coronary vasculature; more particularly, in some embodiments, coronary artery vasculature”, Paragraph 0081).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Bauer, Movassaghi, and Harish, as evidenced by Lavi, wherein the coronary artery of interest has stenosis, as further taught by Harish, in order to able to measure vascular resistance of the coronary artery to generate an indicator of by how much blood flow is impaired through a current stenotic region, and/or how by much blood flow could be restored by a treatment to revascularized that region (Harish, Paragraph 0066).  

Regarding claim 3, the modifications of Bauer, Movassaghi, and Harish, as evidenced by Lavi, disclose all the features of claim 1.
Per the interpretation taken in the 35 U.S.C. 112(b) rejection above, Bauer discloses wherein a second single angiographic projection is acquired when a quality criterion is not fulfilled for the first single angiographic projection (“the evaluation measure describing the suitability of the at least one angiographic projection image for reconstructing the reconstruction data set. If a quality criterion evaluating the evaluation measure is not fulfilled, the method determines at least one additional acquisition geometry using the three-dimensional preliminary information and/or the evaluation measure”, Paragraph 0013).   

Regarding claim 6, the modifications of Bauer, Movassaghi, and Harish, as evidenced by Lavi, disclose all the features of claim 1.
Bauer further discloses wherein registering the single angiographic projection to the CT imaging data (“Using techniques of 2D - 3D registration, for example by registering at least one of the at least one first angiographic projection image to the image data set “, Paragraph 0022) comprises:
segmenting centerlines of the coronary tree depicted by the CT imaging data (“The preliminary information may include centerlines of the vessel segment and/or further segments/vessels in the vessel tree”, Paragraph 0017, 0056, See Fig. 2).
However, Bauer does not disclose determining a length and a three-dimensional shape of each of the centerlines; and registering the single angiographic projection to the CT imaging data based on the length and three-dimensional shape of each of the centerlines. 
Harish teaches determining a length (“determining a length of at least one of the associated vascular segments”, Paragraph 0024) and a three-dimensional shape of each of the centerlines (“receive a structuring shape comprising spatial positions of reference vascular segments, define, based on the structuring shape”, Paragraph 0026); and registering the single angiographic projection to the CT imaging data based on the length and three-dimensional shape of each of the centerlines (“the source 2-D projection image is registered to the 3-D surface model through the structuring shape by the source image’s initial use in defining the structuring shape”, Abstract; “register anchoring vascular segments shown in the source 2-D projection image to the structuring shape, and assign 3-D positions to associated vascular segments shown in the source 2-D projection image, based on their occupation of the surface in common with the anchoring vascular segments”, Paragraph 0026; “the surface model is based on 3-D anatomical atlas data, and/or results from separately acquired 3-D images (CT images, for example”, Paragraph 0059). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Bauer, Movassaghi, and Harish, as evidenced by Lavi, wherein the method includes determining a length and a three-dimensional shape of each of the centerlines; and registering the single angiographic projection to the CT imaging data based on the length and three-dimensional shape of each of the centerlines, as taught by Harish, in order to use a single 2-D image to reconstruct 3-D positions of anatomical elements shown in the 2-D image (Harish, Paragraph 0055).

Regarding claim 7, the modifications of Bauer, Movassaghi, and Harish, as evidenced by Lavi, disclose all the features of claim 6 above, including determining the fractional flow reserve (FFR) of the coronary artery of interest based on the single angiographic projection registered to the CT imaging data.
Harish further teaches determining a transverse cross-section (“cross sectional area is calculated”, Paragraph 0065) of the coronary artery of interest (“a 3-D reconstruction of coronary vasculature”, Paragraph 0065; “the vasculature is coronary artery vasculature”, Paragraph 0081) based on the single angiographic projection registered to the CT imaging data (“a 3-D reconstruction of coronary vasculature centerlines is combined with vascular width along the centerline (for example, vascular width calculated from 2-D angiographic images)”, Paragraph 0065; wherein the 3-D reconstruction is derived from a 2-D reconstruction and 3-D imaging data, Abstract, Paragraph 0059, See claim 6 rejection above); and 
estimating the FFR (“produce a calculated index”, Paragraph 0067) for the coronary artery of interest (“a 3-D reconstruction of coronary vasculature”, Paragraph 0065; “the vasculature is coronary artery vasculature”, Paragraph 0081) based on one or more of the transverse cross-section, the length of a corresponding centerline, and the three- dimensional shape of the corresponding centerline (“a 3-D reconstruction of coronary vasculature centerlines is combined with vascular width along the centerline (for example, vascular width calculated from 2-D angiographic images)”, Paragraph 0065; “Measures of vascular resistance may be calculated using measurements of vascular width and/or vascular cross-sectional area”, Paragraph 0066; “this analysis comprises a comparison of stenotic regions with calculated non-stenotic (“revascularized”) states of these same regions, for example to produce a calculated index of a potential for revascularization. In some embodiments, the index is comparable to a fractional flow reserve (FFR) measurement”, Paragraph 0067).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Bauer, Movassaghi, and Harish, as evidenced by Lavi, wherein the method includes determining a transverse cross-section of the coronary artery of interest based on the single angiographic projection registered to the CT imaging data; and estimating the FFR for the coronary artery of interest based on one or more of the transverse cross-section, the length of a corresponding centerline, and the three- dimensional shape of the corresponding centerline, as further taught by Harish, in order to measure vascular resistance (Harish, Paragraph 0066) of a stenotic state versus a revascularized state (Harish, Paragraph 0067).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer, in view of Movassaghi, further in view of Harish, as evidenced by Lavi, and further in view of U.S. Patent Application Publication No. 2017/0076046 to Barnes et al. “Barnes”. 

Regarding claim 4, the modifications of Bauer, Movassaghi, and Harish, as evidenced by Lavi, disclose all the features of claim 1, including an angiographic projection of a coronary artery of a coronary tree.
Bauer further discloses receiving the CT imaging data depicting the coronary tree, wherein the coronary tree is a coronary tree of the previous patient (“the three - dimensional preliminary information includes, or is derived from, a previously acquired three-dimensional image data set, for example, a CT data set, that is registered to the imaging device acquiring the angiographic projection images”, Bauer, Paragraph 0021; “The three-dimensional preliminary information may include or be derived from a previously acquired three-dimensional image data set of the patient. The image data set may, for example, be a computer tomography data set showing the vessel tree”, Bauer, Paragraph 0022;.since the three-dimensional preliminary information is of the same region as the angiographic projection, Paragraph 0013, the three-dimensional preliminary information would also depict a coronary artery of a coronary tree).
However, modifications of Bauer, Movassaghi, and Harish, as evidenced by Lavi, do not disclose receiving, for the patient, patient information comprising one or more of patient age, patient weight, patient heart rate, patient blood pressure, and patient medical history; and matching the patient to a previous patient based on the patient information, and the imaging data is from an imaging library.
Barnes teaches in a similar field of endeavor of an informatics platform that integrates information from a patient information system (Abstract).  Barnes teaches receiving, for the patient, patient information comprising one or more of patient age, patient weight, patient heart rate, patient blood pressure, and patient medical history (“The system and methods provide users the following features…automated ability to include relevant patient information (e.g., age, gender, clinical problems, allergies and current medications), tumor information (e.g., type of cancer, size, location, staging and TNM (T=tumor invasive score, N=nodal involvement score, M=metastasis score)) and other related demographic information”, Paragraph 0079) and matching the patient to a previous patient based on the patient information (the informatics platform include a search engine to search for patients with specific attributes (Abstract); the search engine allows for searching based on patient characteristics such as age, gender, and other clinical characteristics, Paragraph 0095, and allows retrieving and visualizing the data and information in the database, Paragraph 0111), and the imaging data is from an imaging library (the retrieved or visualized data from the database can include radiology images, Paragraph 0098;  Therefore the retrieved data from the patient search can be radiology images from the database that would read on an imaging library).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Bauer, Movassaghi, and Harish, as evidenced by Lavi, wherein the method includes receiving, for the patient, patient information comprising one or more of patient age, patient weight, patient heart rate, patient blood pressure, and patient medical history; matching the patient to a previous patient based on the patient information, and the imaging data is from an imaging library, as taught by Barnes, in order to provide search results of similar populations of patients with matching clinical attributes to easily visualized previous treatments/outcomes for similar patients (Barnes, Paragraph 0094).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer, in view of Movassaghi, further in view of Harish, as evidenced by Lavi, and further in view of U.S. Patent Application Publication No. 2015/0262357 to Igarashi et al. “Igarashi”. 

Regarding claim 5, the modifications of Bauer, Movassaghi, and Harish, as evidenced by Lavi, disclose all the features of claim 1.
However, the modifications of Bauer, Movassaghi, and Harish, as evidenced by Lavi do not disclose, responsive to the FFR being less than a threshold FFR, automatically determining placement of a stent in the coronary artery of interest.
Igarashi teaches, responsive to the FFR being less than a threshold FFR, automatically determining placement of a stent (“If the result of the determination by the process of step S33 indicates that the FFR value corresponding to the stenosed part is the threshold value or less (Yes in step S33), the marker generator 111 generates a marker representing a treatment-target stenosis (step S34)”, Paragraph 0101; wherein the treatment includes using a stent, See Claim 8, Paragraph 0068) in the coronary artery of interest (“the coronary artery analysis unit 107 determines whether the FFR value corresponding to the stenosed part, among the FFR values of the respective coronary arteries calculated in the process of step S27, is a threshold value or less (step S33)”, Paragraph 0100).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Bauer, Movassaghi, and Harish, as evidenced by Lavi, wherein responsive to the FFR being less than a threshold FFR, automatically determining placement of a stent in the coronary artery of interest, as taught by Igarashi, in order to able to determine a stenosed part of the artery among possible stenosis candidates (Igarashi, Paragraph 0052) and mark the stenosed part as a target for treatment (Igarashi, Paragraph 0101), and determine the optimal size of the stent for treatment, which can reduce the possibility of human error (Igarashi, Paragraph 0068).

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer, in view of Movassaghi, further in view of Harish, as evidenced by Lavi, and further in view of Igarashi.

Regarding claim 9, a computing system (angiographic imaging device with computing device as a control device, Paragraph 0045), comprising: 
an x-ray imaging subsystem configured to acquire x-ray radiation (“The angiographic imaging device 12 includes a c-arm 13 including an x-ray detector 14 and an x-ray source 15 mounted to opposing ends”, Paragraph 0072; it is inherent that an x-ray source with an x-ray detector would acquire x-ray radiation);
a user interface (“computing device”, Paragraph 0045; it is inherent that the computing device, i.e. a computer, has a user interface such as a keyboard),
a processor communicably coupled to each of the user interface and the x-ray imaging subsystem (“The computing device may be, for example, a control device of an angiographic imaging device”, Paragraph 0045; it is inherent that the computing device, i.e. a computer, would have a processor and therefore be communicably coupled to the user interface.  Additionally, since the computing device is a control device of an angiographic system with an x-ray detector 14 and x-ray source 15, it is also inherent that it would be communicably coupled to the x-ray subsystem); and
memory (“electronic readable storage medium…for example CD-ROM”, Paragraph 0045) communicably coupled to the processor, the memory storing processor-executable instructions (“The computer program may be stored on an electronically readable storage medium that includes control information including a computer program, such that when the storage medium is used in a computing device, the steps of the method may be performed by executing the computer program”, Paragraph 0045) that cause the processor to:
receive, from the x-ray imaging subsystem (“The angiographic imaging device 12 includes a c-arm 13 including an x-ray detector 14 and an x-ray source 15 mounted to opposing ends”, Paragraph 0072), a single two-dimensional (2D) angiographic projection (“acquiring at least one first angiographic projection image showing the vessel segment”, Paragraph 0013) and a three- dimensional (3D) computed tomographic (CT) imaging data (“The three-dimensional preliminary information may include or be derived from a previously acquired three-dimensional image data set of the patient. The image data set may, for example, be a computer tomography data set showing the vessel tree”, Paragraph 0022), wherein the single 2D angiographic projection is selected from a plurality of angiographic projections (“if a quality criterion is not fulfilled, acquiring at least one second angiographic projection image”, Paragraph 0013; “reconstructs the reconstruction data set from the at least one second angiographic projection image and/or at least one of the at least one first angiographic projection image fulfilling a suitability criterion evaluating the evaluation measure”, Paragraph 0013; the examiner interprets reconstructing the reconstruction data set from the at least one second angiographic projection image and/or at least one of the at least one first angiographic projection image fulfilling a suitability criterion evaluating the evaluation measure as selecting either the first angiographic projection image or the second angiographic image, whichever image fulfills the suitability criterion, for reconstructing the reconstruction data, wherein the first and second angiographic projection images reads on a plurality of angiographic projections); 
register the single 2D angiographic projection to the 3D CT imaging data (“Using techniques of 2D - 3D registration , for example by registering at least one of the at least one first angiographic projection image to the image data set , the three - dimensional preliminary information may also be used to optimize the reconstruction in a following angiographic examination”, Paragraph 0022; Paragraph 0070); 
Additionally, Bauer discloses that the method is in the field of stenosis in the coronary arteries (“An field of application is stenosis in the coronary arteries”, Paragraph 0005).
However, Bauer does not disclose the single angiographic projection is from a coronary artery of a coronary tree having multiple coronary arteries and the projection having a least amount of vessel superimposition of the plurality of angiographic projections.
Movassaghi teaches selecting the projection having a least amount of vessel superimposition (Paragraph 0070, 78-79).  Movassaghi teaches determining and selecting the optimal position of the C-arm angiogram system which produces an image projection with the least amount off foreshortening and overlap (Paragraphs 0070, 78-79).  Further, the projection is of a region of interest that can be a coronary artery of a complete coronary tree (Paragraph 0022).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bauer's invention wherein in selecting the single projection from a plurality of projections, as disclosed by Bauer, the projection having a least amount of vessel superimposition is selected and wherein the projection is of a coronary artery of a coronary tree having multiple coronary arteries, as taught by Movassaghi, in order to adequately evaluate the coronary tree with angiography, while reducing the exposure of the patient to X-ray at a minimum (Paragraph 0009), and a projection with reduced foreshortening and overlap allows for better 3D model generation, and a much better interpretation of the real coronary tree (Paragraph 0079).
However, Bauer and Movassaghi do not explicitly disclose wherein the acquired single angiographic projection is of the coronary artery of a coronary tree and determining a fractional flow reserve (FFR) of the coronary artery based on the single angiographic projection registered to the CT imaging data.
Harish teaches acquiring a single angiographic projection of the coronary artery of a coronary tree (“vascular tree portions”, Paragraph 0057; “the anatomical elements comprise vasculature. Optionally, the vasculature is coronary vasculature; more particularly, in some embodiments, coronary artery vasculature”, Paragraph 0081; “angiographic image 200 of a cardiac vasculature portion 204 (left coronary artery)”, Paragraph 0084) and determining “an index comparable to a fractional flow reserve” (Paragraph 0067) of the coronary artery based on the single angiographic projection (“a single 2-D image”, Paragraph 0088; “angiographic image 200 of a cardiac vasculature portion 204 (left coronary artery)”, Paragraph 0084) registered to the CT imaging data (“the source 2-D projection image is registered to the 3-D surface model”, Abstract; wherein the 3-D surface model is based on “separately acquired 3-D images (CT images, for example)”, Paragraph 0059).
Harish teaches the calculated index is a comparison of stenotic state with calculated non-stenotic (“revascularized”) state of a region and may give a ratio between blood flow or another parameter of blood flow in a stenotic vs. a revascularized state (Paragraph 0067).  Additionally, the index is calculated from vascular widths (Paragraph 0101), wherein the vascular widths are measured from the resulting 3-D model of vascular extents (Paragraph 0100) which are based on the registration of the single 2-D image with the 3-D surface model (Paragraphs 0097, 0099).
It is noted that Lavi evidences ““a Fractional Flow Reserve (FFR) is optionally derived as a ratio between measured flow rate through the stenosed segment and normal flow rate through the segment without stenosis” (Paragraph 0345).  The ratio between the measured flow rate through the stenosed segment and normal flow rate through the segment without stenosis is the same as the calculated index of Harish.  Therefore, absent evidence to the contrary, Harish teaches determining a Fractional Flow Reserve (FFR) of the coronary artery of interest based on the single angiographic projection registered to the CT imaging data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Bauer and Movassaghi, wherein the system includes acquiring a single angiographic projection of the coronary artery of interest and determining a fractional flow reserve (FFR) of the coronary artery of interest based on the single angiographic projection registered to the CT imaging data, as taught by Harish, as evidenced by Lavi, in order to determine a potential for revascularization and/or success level of revascularization achieved by a treatment (Harish, Paragraph 0101) of the coronary artery.
However, the modifications of Bauer, Movassaghi, and Harish, as evidenced by Lavi, do not disclose the user interface comprises a display device and the executable instructions causes the processor to generate a diagnosis of the coronary artery based on the FFR and display, on the display device, the diagnosis and the FFR.  
Igarashi teaches a user interface comprising a display device (“input interface such as a mouse, a keyboard, or a touch panel”, Paragraph 0070).  Igarashi further teaches the executable instructions (“programs are stored in storage memory”, Paragraph 0107) causes the processor (“processing circuitry reads programs incorporated in circuitry and executes the programs to realize predetermined functions”, Paragraph 0107) to generate a diagnosis of the coronary artery based on the FFR generate a diagnosis of the coronary  artery based on the FFR (“the coronary artery analysis unit 107 executes analysis of an anatomical structure of a coronary artery and a plaque nature along a vessel center line of the coronary artery, the inner wall of the blood vessel, etc., and extracts volume data relating to the coronary artery, that is, extracts the coronary artery and a stenosed part located on the inner wall of this coronary artery”, Paragraph 0049; “The responsible stenosis specifying unit 110 specifies a stenosed part (hereinafter referred to as “responsible stenosis”) which is located on an inner wall of the responsible blood vessel specified by the responsible blood vessel specifying unit 108, among the stenosed parts extracted by the coronary artery analysis unit 107, that is, specifies a stenosed part having an FFR value of less than a threshold value, among responsible stenosis candidates, as the responsible stenosis”, Paragraph 0052); and 
display, on the display device, the diagnosis and the FFR (The display is configured to display an image in which the specified responsible stenosis is depicted, together with information indicative of the responsible stenosis, Paragraph 0040; See Fig. 14, FFR value display).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Bauer, Movassaghi, and Harish, as evidenced by Lavi, wherein the user interface comprises a display device and the executable instructions causes the processor to generate a diagnosis of the coronary artery based on the FFR and display, on the display device, the diagnosis and the FFR, as taught by Igarashi, in order to identify the stenosed region and provide all information indicative of the stenosis to a user (Igarashi, Paragraph 0040).

Regarding claim 10, the modifications of Bauer, Movassaghi, Harish, and Igarashi, as evidenced by Lavi, disclose all the features of claim 9 above.
Igarashi further teaches the processor automatically recommends a treatment for the coronary artery based on the diagnosis (“after the responsible stenosis is specified by the responsible stenosis specifying unit 110, the diameter in cross section and the length of the responsible stenosis can be measured from the two-dimensional image derived from the volume data, and the optimal size of the catheter/stent can be suggested based on the measurement result”, Paragraph 0068); and display, on the display device, the recommended treatment (“Specifically, for example, as illustrated in FIG. 10, by displaying on the display unit 112 an image which suggests the optimal size of the catheter/stent”, Paragraph 0068) with the diagnosis and the FFR (“(The display is configured to display an image in which the specified responsible stenosis is depicted, together with information indicative of the responsible stenosis, Paragraph 0040; See Fig. 14, FFR value display).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Bauer, Movassaghi, Harish, and Igarashi, as evidenced by Lavi, wherein the processor automatically recommends a treatment for the coronary artery based on the diagnosis and display, on the display device, the recommended treatment with the diagnosis and the FFR, as further taught by Igarashi, in order to reduce human error in regards to determining treatment options, such as catheter/stent selection (Igarashi, Paragraph 0068).

Regarding claim 12, the modifications of Bauer, Movassaghi, Harish, and Igarashi, as evidenced by Lavi, disclose all the features of claim 9 above.
Bauer further discloses wherein registering the single angiographic projection to the CT imaging data (“Using techniques of 2D - 3D registration, for example by registering at least one of the at least one first angiographic projection image to the image data set “, Paragraph 0022) comprises: 
segmenting centerlines of the coronary tree depicted by the CT imaging data (“The preliminary information may include centerlines of the vessel segment and/or further segments/vessels in the vessel tree”, Paragraph 0017, 0056, See Fig. 2). 
However, Bauer does not disclose registering the single 2D angiographic projection to the CT imaging data based on the length and three-dimensional shape of each of the centerlines. 
Harish teaches registering the single 2D angiographic projection to the CT imaging data based on the length and three-dimensional shape of each of the centerlines (“the source 2-D projection image is registered to the 3-D surface model through the structuring shape by the source image’s initial use in defining the structuring shape”, Abstract; “register anchoring vascular segments shown in the source 2-D projection image to the structuring shape, and assign 3-D positions to associated vascular segments shown in the source 2-D projection image, based on their occupation of the surface in common with the anchoring vascular segments”, Paragraph 0026; “the surface model is based on 3-D anatomical atlas data, and/or results from separately acquired 3-D images (CT images, for example”, Paragraph 0059). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Bauer, Movassaghi, Harish, and Igarashi, as evidenced by Lavi, wherein the system includes registering the single angiographic projection to the CT imaging data based on the length and three-dimensional shape of each of the centerlines, as taught by Harish, in order to use a single 2-D image to reconstruct 3-D positions of anatomical elements shown in the 2-D image (Harish, Paragraph 0055).

Regarding claim 13, the modifications of Bauer, Movassaghi, Harish, and Igarashi, as evidenced by Lavi, disclose all the features of claim 12 above. 
Igarashi further teaches determining a vessel diameter of the coronary artery (“after the responsible stenosis is specified by the responsible stenosis specifying unit 110, the diameter in cross section and the length of the responsible stenosis can be measured“, Paragraph 0068; wherein the responsible stenosis is a stenosed part of the coronary artery, Paragraph 0064) and estimating the FFR for the coronary artery (“the FFR calculator 109 calculates the FFR value at each location including at least the stenosed part by dividing the calculated tissue blood flow volume on the downstream side of the stenosed part by the calculated tissue blood flow volume on the upstream side of the stenosed part”, Paragraph 0061) based on the vessel diameter and the length (in determining the volume of a vessel or artery, a diameter and length must be determined) of a corresponding centerline (“the coronary artery analysis unit 107 executes analysis of an anatomical structure of a coronary artery and a plaque nature along a vessel center line of the coronary artery, the inner wall of the blood vessel, etc.”, Paragraph 0057).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Bauer, Movassaghi, Harish, and Igarashi, as evidenced by Lavi, wherein the system includes determining a vessel diameter of the coronary artery based on the single 2D angiographic projection registered to the 3D CT imaging data; and estimating the FFR for the coronary artery based on the vessel diameter and the length of a corresponding centerline, as further taught by Igarashi, in order to identify the stenosed region and provide all information indicative of the stenosis to a user (Igarashi, Paragraph 0040).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer, in view of Movassaghi, further in view of Harish, as evidenced by Lavi, further in view of Igarashi, and further in view of U.S. Patent Application Publication No. 2019/0122769 to Wright et al. “Wright”.

Regarding claim 11, the modifications of Bauer, Movassaghi, Harish, and Igarashi, as evidenced by Lavi disclose all the features of claim 10 above.
However, the modifications of Bauer, Movassaghi, Harish, and Igarashi, as evidenced by Lavi do not disclose wherein the system receive, via the user interface, a user request to update the recommended treatment; and update the recommended treatment based on the user request.
Wright teaches in a similar field of endeavor of a health platform that can make personalized patient reports and treatment recommendations (Abstract, Paragraph 0005).  Wright teaches a system that receive, via the user interface, a user request (“in response to a user input”, Paragraph 0005) to update (“update the dynamic patient health reporting interface”, Paragraph 0005) the recommended treatment (the dynamic patient health reporting interface includes treatment recommendations, Paragraph 0005); and update the recommended treatment based on the user request (based on the user input, update treatment recommendations, Paragraph 0005).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Bauer, Movassaghi, Harish, and Igarashi, as evidenced by Lavi, wherein the system receive, via the user interface, a user request to update the recommended treatment; and update the recommended treatment based on the user request, as taught by Wright, in order to provide a dynamic health reporting interface that can provide treatment recommendations and/or treatment regiments based on the identified patient medical risk level, and provide an updated visual representation of the recommendations (Wright, Paragraph 0005).  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer, in view of Movassaghi, further in view of Harish, as evidenced by Lavi, further in view of Igarashi, and further in view of U.S. Patent Application Publication No. 2014/0249790 to Spilker et al. “Spilker”.

Regarding claim 14, the modifications of Bauer, Movassaghi, Harish, and Igarashi, as evidenced by Lavi, disclose all the features of claim 13 above.	
However, the modifications of Bauer, Movassaghi, Harish, and Igarashi, as evidenced by Lavi, do not disclose forming a reduced order model based on the length of each of the centerlines and the vessel diameter of the coronary artery; and estimating the FFR based on the reduced order model.
Spilker teaches forming a reduced order model (“creating a reduced-order model”, Paragraph 0225) based on the length of each of the centerlines (“length of the centerline”, Paragraph 0225) and the vessel diameter of the coronary artery (“measuring cross-sectional area”, Paragraph 0225; Examiner’s note: for a vessel or cylindrical object, the cross-sectional area has to be based on a diameter of the object); and 
estimating the FFR based on the reduced order model (“generating one or more objective functions of blood flow characteristics solved from the plurality of reduced order models (step 814)… the objective function may be designed to identify one or more treatment options that maximizes arterial flow, or minimizes FFR losses”, Paragraph 0225; in determining minimized FFR losses, the FFR must be calculated).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Bauer, Movassaghi, Harish, and Igarashi, as evidenced by Lavi, wherein the system includes forming a reduced order model based on the length of each of the centerlines and the vessel diameter of the coronary artery; and estimating the FFR based on the reduced order model, as taught by Spilker, in order to evaluate treatment options that minimizes FFR losses (Spilker, Paragraph 0223).

Regarding claim 15, the modifications of Bauer, Movassaghi, Harish, Igarashi, and Spilker, as evidenced by Lavi, disclose all the features of claim 14 above.
The modifications of Bauer, Movassaghi, Harish, Igarashi, and Spilker, as evidenced by Lavi further teach in the reduced order model, the coronary artery is modeled based on each of the single 2D angiographic projection and the 3D CT imaging data.
As disclosed in claim the 12 rejection above, Harish teaches registering the single 2D angiographic projection to the CT imaging data based on the length and three-dimensional shape of each of the centerlines (“the source 2-D projection image is registered to the 3-D surface model through the structuring shape by the source image’s initial use in defining the structuring shape”, Abstract; “register anchoring vascular segments shown in the source 2-D projection image to the structuring shape, and assign 3-D positions to associated vascular segments shown in the source 2-D projection image, based on their occupation of the surface in common with the anchoring vascular segments”, Paragraph 0026; “the surface model is based on 3-D anatomical atlas data, and/or results from separately acquired 3-D images (CT images, for example”, Paragraph 0059).  The 2D angiographic projection and the CT imaging data are of the coronary artery (“the anatomical elements comprise vasculature. Optionally, the vasculature is coronary vasculature; more particularly, in some embodiments, coronary artery vasculature”, Paragraph 0081).
Additionally, as disclosed in claim 13, Igarashi teaches determining a vessel diameter of the coronary artery (“after the responsible stenosis is specified by the responsible stenosis specifying unit 110, the diameter in cross section and the length of the responsible stenosis can be measured“, Paragraph 0068; wherein the responsible stenosis is a stenosed part of the coronary artery, Paragraph 0064), which in the combination with Bauer and Harish, would be determined from the 2D projection registered with the 3D CT imaging data.  
In the claim 14 rejection above, Spilker teaches forming a reduced order model (“creating a reduced-order model”, Paragraph 0225) based on the length of each of the centerlines (“length of the centerline”, Paragraph 0225) and the vessel diameter of the coronary artery (“measuring cross-sectional area”, Paragraph 0225; Examiner’s note: for a vessel or cylindrical object, the cross-sectional area has to be based on a diameter of the object).  Therefore, in determining a reduced order model based on the centerline and vessel diameter, the reduced order model has to be based on the registered single 2D angiographic projection and the 3D CT imaging data.
Additionally, the 3D CT imaging data of Bauer contains additional vessels in the vessel tree, for example, all vessels (Bauer, Paragraph 0017), and in view of Harish, the vessel would be a coronary artery, and the vessel tree a coronary tree (“vascular tree portions”, Harish, Paragraph 0057; “the anatomical elements comprise vasculature. Optionally, the vasculature is coronary vasculature; more particularly, in some embodiments, coronary artery vasculature”, Harish, Paragraph 0081; “angiographic image 200 of a cardiac vasculature portion 204 (left coronary artery)”, Harish, Paragraph 0084).  Therefore, in forming the model based on the registration between the single angiographic projection and the 3D CT data, the portions of the model not contained in the single angiographic projection, would have only the 3D CT data.  This reads on the remaining coronary arteries in the coronary tree are modeled based on the 3D CT imaging data.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer, in view of Movassaghi, further in view of Harish.

Regarding claim 16, Bauer discloses a system for imaging one or more coronary lesions of a subject, the system comprising:
an x-ray source (“x-ray source”, Fig. 4, Ref. 15; Paragraph 0072);
an x-ray detector (“x-ray detector 14”, Fig. 4, Ref. 14; Paragraph 0072);
an x-ray detector array configured to detect x-ray radiation emitted by the x-ray source and attenuated by the subject; and 
a controller (“a controller”, See claim 14) configured with instructions in non-transitory memory that when executed cause the controller (“A non-transitory computer-readable storage medium storing instructions executable by a controller”, See claim 18) to:
acquire computed tomographic (CT) imaging data of the subject (“The three-dimensional preliminary information may include or be derived from a previously acquired three-dimensional image data set of the patient. The image data set may, for example, be a computer tomography data set showing the vessel tree”, Paragraph 0022);
acquire a single angiographic projection (“acquiring at least one first angiographic projection image showing the vessel segment”, Paragraph 0013), by selecting the single angiographic projection from a plurality of angiographic projections (“if a quality criterion is not fulfilled, acquiring at least one second angiographic projection image”, Paragraph 0013; “reconstructs the reconstruction data set from the at least one second angiographic projection image and/or at least one of the at least one first angiographic projection image fulfilling a suitability criterion evaluating the evaluation measure”, Paragraph 0013; the examiner interprets reconstructing the reconstruction data set from the at least one second angiographic projection image and/or at least one of the at least one first angiographic projection image fulfilling a suitability criterion evaluating the evaluation measure as selecting either the first angiographic projection image or the second angiographic image, whichever image fulfills the suitability criterion, for reconstructing the reconstruction data, wherein the first and second angiographic projection images reads on a plurality of angiographic projections);
register the one or more angiographic projections to the CT imaging data (“Using techniques of 2D - 3D registration, for example by registering at least one of the at least one first angiographic projection image to the image data set, the three-dimensional preliminary information may also be used to optimize the reconstruction in a following angiographic examination”, Paragraph 0022; Paragraph 0070); and 
reconstruct an image of a coronary tree of the subject (“reconstructing a reconstruction data set of at least one vessel segment in a vessel tree of a patient”, Paragraph 0013) based on the one or more angiographic projections registered to the CT imaging data (“Using techniques of 2D - 3D registration , for example by registering at least one of the at least one first angiographic projection image to the image data set , the three - dimensional preliminary information may also be used to optimize the reconstruction in a following angiographic examination”, Paragraph 0022; Paragraph 0070).
Additionally, Bauer discloses that the method is in the field of stenosis in the coronary arteries (“An field of application is stenosis in the coronary arteries”, Paragraph 0005).  
However, Bauer does not disclose the single angiographic projection is from a coronary artery of a coronary tree having multiple coronary arteries and the projection having a least amount of vessel superimposition of the plurality of angiographic projections.
Movassaghi teaches selecting the projection having a least amount of vessel superimposition (Paragraph 0070, 78-79).  Movassaghi teaches determining and selecting the optimal position of the C-arm angiogram system which produces an image projection with the least amount off foreshortening and overlap (Paragraphs 0070, 78-79).  Further, the projection is of a region of interest that can be a coronary artery of a complete coronary tree (Paragraph 0022).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bauer's invention wherein in selecting the single projection from a plurality of projections, as disclosed by Bauer, the projection having a least amount of vessel superimposition is selected and wherein the projection is of a coronary artery of a coronary tree having multiple coronary arteries, as taught by Movassaghi, in order to adequately evaluate the coronary tree with angiography, while reducing the exposure of the patient to X-ray at a minimum (Paragraph 0009), and a projection with reduced foreshortening and overlap allows for better 3D model generation, and a much better interpretation of the real coronary tree (Paragraph 0079).
However,  the modifications of Bauer and Movassaghi do not explicitly disclose the x-ray detector being an x-ray detector array configured to detect x-ray radiation emitted by the x-ray source and attenuated by the subject, wherein the acquired one or more angiographic projection depicts one or more coronary arteries, the one or more coronary arteries respectively having the one or more coronary lesions, and the reconstructed vascular tree is a coronary tree.
Harish teaches wherein the x-ray detector being an x-ray detector array configured to detect x-ray radiation emitted by the x-ray source and attenuated by the subject (“the single 2-D image comprises an angiographic image obtained by projection of radiant electromagnetic energy (e.g., X-rays) from a source, through a region of the imaged anatomical elements, and to a substantially planar detection region within which the projected radiant energy is detected by one or more sensors”, Paragraph 0080).  
Harish teaches wherein the acquired one or more angiographic projection depicts one or more coronary arteries (“vascular tree portions”, Paragraph 0057; “the anatomical elements comprise vasculature. Optionally, the vasculature is coronary vasculature; more particularly, in some embodiments, coronary artery vasculature”, Paragraph 0081; “angiographic image 200 of a cardiac vasculature portion 204 (left coronary artery)”, Paragraph 0084), the one or more coronary arteries having one or more coronary lesions (“comparison of stenotic regions”, Paragraph 0067; stenotic regions are regions with lesions, since stenosis is a type of lesion, and since the angiographic projection is of a coronary artery, the stenosis or lesion would be read on a coronary lesion) and wherein the reconstructed image is a coronary tree (“reconstruction…for example of a vascular tree”; wherein the vasculature is coronary vasculature, Paragraph 0081, and would read on a coronary tree).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Bauer and Movassaghi, wherein the x-ray detector being an x-ray detector array configured to detect x-ray radiation emitted by the x-ray source and attenuated by the subject, the acquired one or more angiographic projection depicts one or more coronary arteries, the one or more coronary arteries respectively having the one or more coronary lesions, and the reconstructed vascular tree is a coronary tree, as taught by Harish, in order to image and reconstruct a vascular tree shape of the coronary tree with the coronary arteries (Harish, Paragraph 0004) to measure vascular resistances of stenotic regions (Harish, Paragraph 0066).

Regarding claim 20, the modifications of Bauer, Movassaghi, and Harish disclose all the features of claim 16 above, including an angiographic projection of a coronary artery of a coronary tree.
Bauer discloses wherein the CT imaging data depicts a coronary tree comprising the one or more coronary arteries (“The three-dimensional preliminary information may, for example, describe at least the three-dimensional course and/or position and orientation of the vessel segment and may be approximate and/or based on assumptions. The preliminary information may also describe additional vessels in the vessel tree, for example, all vessels”, Paragraph 0017; since the three-dimensional preliminary information is of the same region as the angiographic projection, Paragraph 0013, the three-dimensional preliminary information would depict also depict a coronary artery of a coronary tree), 
wherein registering the one or more angiographic projections to the CT imaging data (“Using techniques of 2D - 3D registration , for example by registering at least one of the at least one first angiographic projection image to the image data set”, Paragraph 0022) comprises:
segmenting centerlines of the coronary tree depicted by the CT imaging data (“The preliminary information may include centerlines of the vessel segment and/or further segments/vessels in the vessel tree”, Paragraph 0017, 0056, See Fig. 2); and 
registering each of the one or more coronary arteries to the centerlines of the coronary tree (“Using techniques of 2D - 3D registration, for example by registering at least one of the at least one first angiographic projection image to the image data set “, Paragraph 0022; wherein the preliminary information used for registering includes the segmented centerlines, Paragraph 0017, 0056, See Fig. 2).  

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer, in view of Movassaghi, further in view of Harish, and further in view of Igarashi.

Regarding claims 17 and 18, the modifications of Bauer, Movassaghi, and Harish disclose all the features of claim 16 above.  
However, the modifications of Bauer, Movassaghi, and Harish do not disclose the instructions are further executable to generate a visual indicator on the reconstructed image for each of the one or more coronary lesions an display, via the display device, the reconstructed image with the visual indicator for each of the one or more coronary lesions.
Igarashi teaches wherein the instructions are further executable to generate and display a visual indicator on the reconstructed image for each of the one or more coronary lesions (“executes a coronary artery analysis process on a target”, Paragraph 0057; “The marker generator 111 generates data of markers (marks) which represent the infarction responsible blood vessel (or ischemia responsible blood vessel) specified by the responsible blood vessel specifying unit 108, and the FFR values calculated by the FFR calculator 109. These markers are displayed on the display unit 111 such that the markers are superimposed on a three-dimensional image generated by rendering, etc. from the volume data, or a two-dimensional image generated by cross-section conversion (Multi-Planar Reconstruction).”, Paragraph 0083; wherein the region of interest is the coronary arteries, Paragraph 0040; and the regions of infarction are regions with stenosis, Paragraph 0040, which reads on a lesion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Bauer, Movassaghi, and Harish, wherein the instructions are further executable to generate and display a visual indicator on the reconstructed image for each of the one or more coronary lesions, as further by Igarashi, in order to display to the user regions with infarction or ischemia responsible blood vessels (Igarashi, Paragraph 0083).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer, in view of Movassaghi, further in view of Harish, as evidenced by Lavi.

Regarding claim 19, the modifications of Bauer, Movassaghi, and Harish disclose all the features of claim 16 above.  
Harish teaches determining “an index comparable to a fractional flow reserve” (Paragraph 0067) for each of the one or more coronary arteries (“the anatomical elements comprise vasculature. Optionally, the vasculature is coronary vasculature; more particularly, in some embodiments, coronary artery vasculature”, Paragraph 0081; “angiographic image 200 of a cardiac vasculature portion 204 (left coronary artery)”, Paragraph 0084) based on the one or more angiographic projections (“a single 2-D image”, Paragraph 0088; “angiographic image 200 of a cardiac vasculature portion 204 (left coronary artery)”, Paragraph 0084) registered to the CT imaging data (“the source 2-D projection image is registered to the 3-D surface model”, Abstract; wherein the 3-D surface model is based on “separately acquired 3-D images (CT images, for example)”, Paragraph 0059).  
Harish teaches the calculated index is a comparison of stenotic state with calculated non-stenotic (“revascularized”) state of a region and may give a ratio between blood flow or another parameter of blood flow in a stenotic vs. a revascularized state (Paragraph 0067).  Additionally, the index is calculated from vascular widths (Paragraph 0101), wherein the vascular widths are measured from the resulting 3-D model of vascular extents (Paragraph 0100) which are based on the registration of the single 2-D image with the 3-D surface model (Paragraphs 0097, 0099).
It is noted that Lavi evidences ““a Fractional Flow Reserve (FFR) is optionally derived as a ratio between measured flow rate through the stenosed segment and normal flow rate through the segment without stenosis” (Paragraph 0345).  The ratio between the measured flow rate through the stenosed segment and normal flow rate through the segment without stenosis is the same as the calculated index of Harish.  Therefore, absent evidence to the contrary, Harish teaches determining a Fractional Flow Reserve (FFR) of the coronary artery of interest based on the single angiographic projection registered to the CT imaging data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Bauer, Movassaghi, and Harish, wherein the system includes acquiring a single angiographic projection of the coronary artery of interest and determining a fractional flow reserve (FFR) of the coronary artery of interest based on the single angiographic projection registered to the CT imaging data, as further taught by Harish, as evidenced by Lavi, in order to determine a potential for revascularization and/or success level of revascularization achieved by a treatment (Harish, Paragraph 0101) of the coronary artery.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer, in view of Movassaghi, further in view of Harish, as evidenced by Lavi, further in view of Igarashi, and further in view of U.S. Patent Application Publication No. 2006/0274928 Collins et al. “Collins”.

Regarding claim 21, the modifications of Bauer, Movassaghi, Harish, and Igarashi, as evidenced by Lavi, disclose all the features of claim 9 above.
However, the modifications of Bauer, Movassaghi, Harish, and Igarashi, as evidenced by Lavi, do not disclose wherein the memory stores further processor-executable instructions that cause the processor to: determine whether the diagnosis is accepted; and responsive to a determination that the diagnosis is not accepted, receive a manual diagnosis from a user.
Collins teaches in a similar field of endeavor of a system and method for computer-aided detection and analysis of medical images (Abstract).
Collins teaches the memory (data warehouse 128, Paragraph 0042) stores further processor-executable instructions (software executed by processor, Paragraph 0043) that cause the processor to: 
determine whether the diagnosis is accepted (Paragraph 0008, generating a report upon a user having confirmed a computed diagnosis; this infers that the computer system determines whether the diagnosis is accepted before generating the report).  
[The examiner notes that limited patentable weight is given to the limitation “responsive to a determination that the diagnosis is not accepted, receive a manual diagnosis from a user”, since the claim limitation of “the memory stores further processor-executable instructions that cause the processor to: determine whether the diagnosis is accepted; and responsive to a determination that the diagnosis is not accepted, receive a manual diagnosis from a user” is a contingent limitation.  The broadest reasonable interpretation of a claim having a contingent limitation requires only those steps that must be performed or having structure that performs a function, which only needs to occur if a condition precedent is met, see MPEP 2111.04.II.  Therefore using broadest reasonable interpretation, Collins teaches determining whether the diagnosis is accepted, as discussed above, and also teaches the structure (memory and processor) for performing a function, which only needs to occur if a condition precedent is met].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Bauer, Movassaghi, Harish, and Igarashi, wherein the memory stores further processor-executable instructions that cause the processor to: determine whether the diagnosis is accepted; and responsive to a determination that the diagnosis is not accepted, receive a manual diagnosis from a user, as taught by Collins, in order to prevent a false detection (Collins, Paragraph 0090).

Response to Arguments
Applicant's arguments filed 06/08/2022, regarding the 35 U.S.C. 112 rejection for claim 3 have been fully considered but they are not persuasive.
Applicant states on Page 10 of Arguments that: 
"the CT imaging data may be determined (e.g., by the computing device 216, the user, or a combination thereof) to be insufficient to determine the diagnosis" and further that "the CT imaging data may be determined by the computing device to be insufficient to determine an FFR of each of the one or more coronary arteries of interest above a threshold confidence level." Thus, Applicant submits that a determination is made as to whether the CT imaging data is sufficient to determine the FFR above a threshold confidence level and, if not, the method proceeds with the recited acquiring of the single angiographic projection".
This supports the examiner's assertion of lack of clarity and therefore indefiniteness under 35 U.S.C. 112(b) since as stated above by the Applicant, claim 3 would be interpreted as a conditional limitation wherein a determination is made as to whether the CT imaging data is sufficient to determine the FFR above a threshold confidence level and, if not, the method proceeds with the recited acquiring of the single angiographic projection. Thus, if the CT imaging data is sufficient to determine the FFR, the method would not acquire the single angiographic projection. Therefore, claim 3 would be interpreted as a broadening dependent claim, since the single angiographic projection would not be taken if the CT imaging data was sufficient to determine the FFR above a threshold confidence level. This would be counter to what is claimed in independent claim 1, wherein acquiring the single angiographic projection is required for determining the FFR. Therefore it is unclear how claim can be a conditional limitation where the single angiographic projection is acquired only when the CT imaging data is insufficient to determine the FFR above a threshold confidence level, when claim 1 requires the single angiographic projection to be acquired to determine the FFR.
Therefore, in regards to the 112 rejection for claim 3, Applicant's arguments are not persuasive.
Applicant’s arguments with respect to claim(s) 1-7, 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, the examiner will address any arguments that would still apply.
Regarding the 35 U.S.C. 103 rejection, Applicant argues on Pages 11-12 for claim 1 that the prior art combination of Bauer, Mistretta, Harish, and Lavi do not teach all the limitations of claim 1. More specifically, Applicant argues that Harish merely discloses the producing of "a calculated index of a potential for revascularization" (see paragraph [0067]) and Lavi only provides an equation for the deriving of an FFR (see paragraph [0345]); neither reference teaches or suggests the determining of an FFR of a coronary artery from an angiographic projection that is registered to CT imaging data.
The examiner respectfully disagrees. As disclosed in 35 U.S.C 103 rejection section of the most recently filed office action, dated 04/08/2022, Harish teaches calculating an index that is a comparison of the stenotic state with a non-stenotic state (Paragraph 0067), by measuring vascular widths (Paragraph 0101) from a model that is based on the registration of a single 2-D image with a 3-D surface model (Paragraphs 0097, 0099), wherein the 3-D surface model is CT image data (Paragraph 0059), and the single 2-D image data is an angiographic image of the left coronary artery (Paragraph 0084). Therefore the calculated index is of a coronary artery (left coronary artery) from an angiographic projection (2D angiographic image) that is registered to the CT imaging data. Additionally, as evidenced by Lavi, a fractional flow reserve (FFR) is a ratio between the flowrate through the stenosed segment and a non-stenosed segment, therefore the ratio as calculated by Harish would be considered a FFR.
For the reasons above, Harish and Lavi do teach determining of an FFR of a coronary artery from an angiographic projection that is registered to CT imaging data, and claim 1 remains rejected. Applicant uses similar reasonings used for claim 1, to argue for independent claims 9 and 16. Therefore, as discussed above, those reasonings are not persuasive, and therefore claims 9 and 16 remain rejected. The remaining claims are rejected for at least the reasons that they inherit deficiencies by nature of their dependency on either claims 1, 9, or 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793